Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on  11/15/2022 is acknowledged.  
Status of the Application
	Claims 1-20 are pending.  Claims 1-7 are currently under examination.  Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 08/05/2022, 04/20/2022, 03/25/2021 and 03/05/2021 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.
Claim Objections
Claim 7 is objected to because of the following informalities:  The claim recites “The nanoparticle of claim 8”.  It appears the number “8” is incorrect and the claim is intended to depend from claim 1 because claim 15 is identical to claim 7 but depends from claim 8.  In the interest of compact prosecution, the claim will be examined as if it depends from claim 1. Appropriate correction is required

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yildiz et al. (Applications of viral nanoparticles in medicine, Current Opinion in Biotechnology,
Volume 22, Issue 6, 2011, Pages 901-908), Pretto et al. ("Versatile reversible cross-linking strategy to stabilize CCMV virus like particles for efficient siRNA delivery." Bioconjugate chemistry 30.12 (2019): 3069-3077), Mosquera et al. (Acc. Chem. Res. 2018, 51, 9, 2305–2313 Publication Date: August 29, 2018) and Imamura et al. ("FOXA1 promotes tumor progression in prostate cancer via the insulin-like growth factor binding protein 3 pathway." (2012)).
Yildiz et al. highlights the advantages of using viral nanoparticles and teach they are ideal given viruses have evolved naturally to infect specific host cells with great efficiency thus giving viral based nanoparticles, such as CCMV, advantages over other types of nanoparticles (see pages 901-902). Yildiz et al. teach VNPs and VLPs provide the basis for a diverse range of biomedical applications including disease prevention, diagnosis, monitoring and therapy. Chemical and genetic modification can be used to generate numerous functionalities, for example, adding drugs, toxins, imaging reagents, epitopes and specific targeting peptides to the internal and external surfaces of the particle. Encapsulation and self-assembly can be used to fill the cavities of such particles with diverse payloads. This unique flexibility provides many advantages over synthetic nanoparticles. Yildiz et al. do not teach using the viral nanoparticles to deliver siRNA to cells or specifically teach adding endolysosomal release agents.
Pretto et al. teach plant virus nanoparticle obtained from a cowpea chlorotic mottle virus (CCMV) that were loaded with siRNA for delivery to cells (see pages 3074-3075).  Pretto et al. teach these CCMV are efficient carriers for delivery of siRNA into cells. 
Mosquera et al. teach cellular uptake is one of the most important processed regulating the biological activity of molecules and teach the use of cell penetrating peptides that are attached to the surface of a nanoparticle to aid in translocating across cell membranes (see page 2307). Mosquera et al. describes “a new class of short peptide has been recently reported that acts simultaneously as CPP and endosomolytic peptide. This peptide derives from the membrane-lytic spider venom peptide M-lycotoxin, in which one amino acid from the hydrophobic part of the natural peptide was replaced by a negatively charged glutamate. The mutated peptide is still able to adsorb onto the cell membrane due to its highly positive charge; thus it is quickly endocytosed, but its lytic activity is dramatically reduced. Upon endosome acidification, the glutamate amino acid is protonated and the membrane-lytic activity is recovered, thereby releasing the endosome contents into the cytosol (Figure 4). This CPP has three important advantages: (i) it stimulates physiological uptake of the cargo via the induction of micropinocytosis, (ii) it is compatible with noncovalent approaches, and (iii) it is able to break endosomes and release their cargo into the cytosol” (see pages 2307).
Imamura et al. teach FOXA1 expression is associated with overexpression of tumor progression of prostate cancer cells and found that knockdown of expression with siRNA reduced expression in cells which represents new opportunities for therapeutic targeting of prostate cancer in subjects (see figures page 8 and page 9). 
It would have been obvious to one of ordinary skill in the art to make the virus nanoparticle loaded with siRNA taught by Pretto to include the peptide M-lycotoxin to develop an efficient therapeutic to treat diseases.  One would have been motivated to do so given the advantages of: (i) it stimulates physiological uptake of the cargo via the induction of micropinocytosis, (ii) it is compatible with noncovalent approaches, and (iii) it is able to break endosomes and release their cargo into the cytosol, as shown by Mosquera et al.  Further, one would have been motivated to use this nanoparticle to target any gene, such as FOXA1, responsible for disease given its ability to efficiently enter cells and given FOXA1 knockdown of expression with siRNA reduced expression in cells and represents new opportunities for therapeutic targeting of prostate cancer in subjects where there are limited treatments, as shown by Imamura.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (WIREs Nanomed Nanobiotechnol Jan/Feb 2018 Vol. 10: 1-18), Pretto et al. ("Versatile reversible cross-linking strategy to stabilize CCMV virus like particles for efficient siRNA delivery." Bioconjugate chemistry 30.12 (2019): 3069-3077), Mosquera et al. (Acc. Chem. Res. 2018, 51, 9, 2305–2313 Publication Date: August 29, 2018) and Imamura et al. ("FOXA1 promotes tumor progression in prostate cancer via the insulin-like growth factor binding protein 3 pathway." (2012)).
Lam et al. describes the importance of nucleic acid therapeutics in medicine and the advantages of using plant virus nanoparticles, such as CCMV, provides to delivery of nucleic acids (see page 5-6),  Lam et al. teach proof of concept for the use of CCMV as a delivery agent for nucleic acid therapeutics and teach such delivery agents offer advantages, such as increased safety because they are nonintegrating or replicating in mammalian cells, they have high production yields and stability in biological media. 
Pretto et al. teach plant virus nanoparticle obtained from a cowpea chlorotic mottle virus (CCMV) that were loaded with siRNA for delivery to cells (see pages 3074-3075).  Pretto et al. teach these CCMV are efficient carriers for delivery of siRNA into cells. 
Mosquera et al. teach cellular uptake is one of the most important processed regulating the biological activity of molecules and teach the use of cell penetrating peptides that are attached to the surface of a nanoparticle to aid in translocating across cell membranes (see page 2307). Mosquera et al. describes “a new class of short peptide has been recently reported that acts simultaneously as CPP and endosomolytic peptide. This peptide derives from the membrane-lytic spider venom peptide M-lycotoxin, in which one amino acid from the hydrophobic part of the natural peptide was replaced by a negatively charged glutamate. The mutated peptide is still able to adsorb onto the cell membrane due to its highly positive charge; thus it is quickly endocytosed, but its lytic activity is dramatically reduced. Upon endosome acidification, the glutamate amino acid is protonated and the membrane-lytic activity is recovered, thereby releasing the endosome contents into the cytosol (Figure 4). This CPP has three important advantages: (i) it stimulates physiological uptake of the cargo via the induction of micropinocytosis, (ii) it is compatible with noncovalent approaches, and (iii) it is able to break endosomes and release their cargo into the cytosol” (see pages 2307).
Imamura et al. teach FOXA1 expression is associated with overexpression of tumor progression of prostate cancer cells and found that knockdown of expression with siRNA reduced expression in cells which represents new opportunities for therapeutic targeting of prostate cancer in subjects (see figures page 8 and page 9). 
Given the advantages of using a CCMV carrier for nucleic acid delivery as shown by Lam, one of skill in the art would have been motivated to make such a nanoparticle as taught by Pretto. Further it would have been obvious to one of ordinary skill in the art to make the virus nanoparticle loaded with siRNA taught by Pretto to include the peptide M-lycotoxin to develop an efficient therapeutic to treat diseases.  One would have been motivated to do so given the advantages of: (i) it stimulates physiological uptake of the cargo via the induction of micropinocytosis, (ii) it is compatible with noncovalent approaches, and (iii) it is able to break endosomes and release their cargo into the cytosol, as shown by Mosquera et al.  Further, one would have been motivated to use this nanoparticle to target any gene, such as FOXA1, responsible for disease given its ability to efficiently enter cells and given FOXA1 knockdown of expression with siRNA reduced expression in cells and represents new opportunities for therapeutic targeting of prostate cancer in subjects where there are limited treatments, as shown by Imamura.
Thus, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.									




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635